DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  The claim has two punctuation.  Appropriate correction is required.

				Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 2 102 and 103; 303 a-n.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 3 303 a, 303b, 303i, and 303n.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the wellhead", “the shale”, “the gas-solid mixture flow” , “the well”, “the chemicals” , “the rock” , “the fractures’, “the reservoir” , and “the surface”,  in lines 4, 6, 8, 10, 11, 12,   13,  and 14.  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 1 are also rejected.

The term “near” in claim 1 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All the claims dependent of claim 1 are also rejected.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
What fracture network? 
What chemicals? 
… to allow the chemicals to interact with in-situ water and the rock to be treated by chemicals and water..” What happens when the chemicals interact with in-situ water and the rock?
What period? 
All the claims dependent of claim 1 are also rejected.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites ..” shutting in the well to create a soak period in order to allow the chemicals to interact with in-situ water and the rock to be treated by chemicals and water”  What water?  Is it water injected into the wellbore with the chemicals or it is in-situ water? All the claims dependent of claim 1 are also rejected.

The term “over and over again ” in claim 2 is a relative term which renders the claim indefinite. The term “over and over again” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   All the claims dependent of claim 2 are also rejected.

Claim 2 recites the limitation "the use” , “the gas and solids”, “the extraction” “The process” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 2 are also rejected.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “desired” is indefinite because what happens if the condition is not desired or if it is desired? What does it means for a limitation to be “desired”, making the claim indefinite. All the claim dependent of claim 2 are also rejected.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites  " The process is repeated over and over again, as desired " renders the claim indefinite because it is unclear whether the limitation(s) following the period are part of the claimed invention since the claim limitation has ended with a punctuation.  

Claim 3 recites the limitation "the mixture of gas and solids” inline 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the repeated injection" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the slurry" , “the injection phase” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “desired” is indefinite because what happens if the condition is not desired or if it is desired? What does it means for a limitation to be “desired”, making the claim indefinite.

The term “small amount” in claim 6 is a relative term which renders the claim indefinite. The term “small amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation small amount of water, and the claim also recites as low as zero which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How is the salinity adjusted?

Claim 7 recites the limitation "the other" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “If there is a pair of nearly wells”… The claim is indefinite because what happens if there is not a pair or nearly wells?  What if there is no possibility of a period to happen?  What happen is if is no allowed? What does it means …”they are both soaking and /or producing”  What would be both?

Regarding claim 7, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim limitation “using” and “use” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. How is a gas compressor used to perform the mixture. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All the claims dependent of claims 1 and 2 are also rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lau et al. US 2019/0186247 A1) (“Lau” herein)

Claim 7
Lau discloses,  as best understood based on the indefiniteness above,  If there is a pair of nearby wells, and while one is injecting, the other is soaking or producing, and vice versa; also allowing for possibility of a period where they are both soaking and/or producing. [0016; 0027; 0038-0039; 0060; 0137-0142]

Claim 7 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Brady et al. (US 2017/0356281 A1) (“Brady” herein).

Claim 7
Brady discloses,  as best understood based on the indefiniteness above,  If there is a pair of nearby wells, and while one is injecting, the other is soaking or producing, and vice versa; also allowing for possibility of a period where they are both soaking and/or producing. [0016; 0055; Claim 11 ]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 , 2, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2019/0186247 A1) (“Lau” herein) and further in view of Brady et al. (US 2017/0356281 A1) (“Brady” herein).


Claim 1
Lau discloses, as best understood based on the indefiniteness above, a method for providing simultaneous gas-solid or gas-solid slurry mixture chemical well stimulation of hydraulically fractured oil and gas-condensate wells in shales, the method comprises: 
	setting-up a mixing manifold at surface near the wellhead of a horizontal well that penetrates an oil or gas-condensate window shale and has been hydraulically fractured through the shale; [0064; 0071; 0083; 0098;  0101]
 	 using a gas compressor to flow gas into a gas-solid mixing manifold to create a mixture of gas and solids to inject through the wellhead and fill the well and fracture network with the gas- solid mixture or gas-solid slurry mixture; [0058; 0084-0086] and 
 	 the well to allow the well to produce and pressure of fluid in the fractures to drop; oil and gas from the reservoir will flow into the well and to the surface during this period. [0068; 0093; 0096-0097] 
 	Lau however does not explicitly disclose stopping the gas-solid mixture flow; shutting in the well to create a soak period in order to allow the chemicals to interact with in-situ water and the rock to be treated by chemicals and water and opening.
	Brady teaches the above limitation (See paragraphs 0065 & 0046→ Brady teaches this limitation in that the method described herein may require a period of shut-in of the well after injection to allow greater reaction of the injectate with the rock and oil.(i.e. soak). The largest benefits will arise if the method is applied during the fracturing of a horizontal or vertical well.  Fracturing fluids chemically aid liquid hydrocarbon recovery by imbibing into, and expanding, the thin layers of water separating oil from the rock (FIG. 5). Water imbibing into small fractures and connected pores via chemical reactions, through osmosis (the diffusion of water from the dilute water flood into the more saline connate water in the pores or fractures), and by adsorptive forces can prompt “countercurrent imbibition”—a roughly 1:1 volumetric replacement of liquid hydrocarbon in the microfracture by injectate. This is probably because, unlike in rock-dominated microfractures, fresh macrofractures are water-dominated posing less physical hindrance of water movement to contact the rock surfaces and free the liquid hydrocarbon. Double layer expansion occurs rapidly in the macrofractures during the fracking process.) for the purpose of determining the composition of the fracturing fluid, the overflush or both, that will achieve higher liquid hydrocarbon recovery by increasing the water wettability of rock surfaces within the reservoir. (Abstract)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Lau with the above limitation, as taught by Brady, in order to determine the composition of the fracturing fluid, the overflush or both, in which the well would be open after the soaking period, in order to achieve higher liquid hydrocarbon recovery by increasing the water wettability of rock surfaces within the reservoir. (Abstract) 

Claim 2
Lau discloses the method according to claim 1, wherein the method further comprises repeating the use of a gas compressor to inject the gas and solids into the wellhead and continue the extraction. The process is repeated over and over again, as desired. [0062; 0100]

Claim 4
Lau discloses the method according to claim 1L Lau however does not explicitly disclose wherein the soak period has a duration of as low as zero minutes. (Same as Claim 1)

Claim 5
Lau discloses the method according to claim 2, wherein the repeated injection of gas and solids occurs after a pre-defined out flow time period. [0111]

Claim 6
Lau discloses the method according to claim 1, wherein the slurry in the injection phase may contain a small amount of water, whose amount may be as low as zero, and whose salinity may be adjusted as desired. (i.e. synthetic fluid, no water) [0017]


Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. Brady et al, as applied to claim 1, and further in view of Veldman (US 2020/0056088 A1) (“Veldman” herein)

Claim 3
Lau discloses the method according to claim 1, wherein the mixture of gas and solids comprises a gas- solid slurry mixture of solids of nanoparticles and  surfactants. [0073] Lau does not explicitly disclose solid surfactants.
	Veldman teaches the above limitation (See paragraphs 0033 → Veldman teaches this limitation in that the application provides directly adding one or more concentrated liquid surfactant and a solid adsorbent into a blender or mixer for producing free flowing solid treatment particles ) for the purpose of in a particular implementation for hydraulic fracturing purposes the one or more concentrated surfactants of a solid treatment particle product may be operationally configured to enhance or increase hydrocarbon recovery when acting as a non-emulsifier, as a wetting agent in a reservoir, and combinations thereof. [0056]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Lau with the above limitation, as taught by Veldman, in order to enhance or increase hydrocarbon recovery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 2020/0056464 A1) Hydraulic Fracturing Using Multiple Fracturing Fluids Sequentially teaches A method for hydraulic fracturing of a subterranean formation includes injecting an oil-based fracturing fluid into the subterranean formation through a well. The method also includes injecting a second fracturing fluid, for example a water-based fracturing fluid, into the subterranean formation through the well after completion of the injection of the oil-based fracturing fluid, Walker et al. (US 2020/0317993 A1) NJECTION FLUIDS FOR STIMULATING FRACTURED FORMATIONS teaches Embodiments of the disclosure include compositions and methods that stabilize an injection fluid when exposed to reservoir conditions, reducing formation damage and increasing the amount of hydrocarbon recovered. Specifically, the formulation is a single-phase liquid surfactant package which comprises a surfactant and optionally one or more secondary surfactants. Also provided are methods of using the stabilized injection fluids in stimulation operations, and Hall et al. (US 10,077,606 B2) Methods Of Mitigating Bituminous Material Adhesion Using Nano-particles teaches Embodiments relate to solid nano-particles applied to the surface of well equipment to treat bituminous material adhesion. An embodiment provides a method of treating the surface of well equipment. The method may comprise applying a solid nanoparticle film to the surface of the well equipment with a treatment fluid comprising solid nanoparticles. The method may further comprise allowing the solid nanoparticles to interact with the surface of the well equipment and/or bituminous materials adhered to the surface of the well equipment to remove at least a portion of the bituminous materials from the surface of the well equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/02/2022